Exhibit 10.1

AMENDMENT TO
MEMBERSHIP INTEREST PURCHASE AGREEMENT

This Amendment to Membership Interest Purchase Agreement (this “Amendment”) is
entered into in Raleigh, North Carolina, U.S.A., on December 30, 2016, by and
among:

TransEnterix, Inc., a U.S., Delaware corporation having its registered office at
635 Davis Drive, Suite 300, Morrisville, North Carolina, represented by
Mr. Joseph Slattery, duly authorized to execute this Amendment by virtue of a
resolution of the board of directors adopted on December 27, 2016, a copy of
which is attached as Exhibit A (“Parent”), on behalf of itself and its wholly
owned subsidiaries, including TransEnterix Italia S.r.l.,

and

TransEnterix International, Inc., a U.S., Delaware corporation having its
registered office at 635 Davis Drive, Suite 300, Morrisville, North Carolina,
represented by Mr. Joseph Slattery, duly authorized to execute this Amendment by
virtue of a resolution of the board of directors adopted on September 16, 2015,
a copy of which is attached hereto as Exhibit A (“Buyer”),

and

SOFAR, S.p.A., an Italian societa’ per azioni having its registered office in
Milan, Italy, at Via Firenze 40, 20060 Trezzano Rosa, tax code 03428610152,
registered at no. MI-852745 of the enterprises’ register of Milan, registered by
Mr. Andrea Biffi, duly authorized to execute this Amendment by virtue of a
resolution of the board of directors adopted on December 28, 2016, a copy of
which is attached hereto as Exhibit B (the “Seller”).

The Parent, Buyer and Seller are each individually referred to as a “Party” and
collectively the “Parties” to this Amendment. Unless otherwise defined in this
Amendment, the capitalized terms used herein without definition have the
meanings set forth in the Agreement.

RECITALS

WHEREAS, the Parties are three of the parties to that certain Membership
Interest Purchase Agreement, dated September 18, 2015 (the “Agreement”),
pursuant to which Seller sold to Buyer the business operations consisting of
development of an advanced robotic system for minimally invasive laparoscopic
surgery known then as TELELAP ALF-X and now known as the Senhance System,
including all related assets, employees and contracts;

WHEREAS, under the Agreement, the cash portion of the Purchase Price is payable
in four tranches with Tranche 2 for Ten Million Euro (€10.000.000) payable
(a) the earlier of receipt of approval or clearance, as applicable, from the
U.S. Food and Drug Administration for the TELELAP ALF-X or after December 31,
2016, and (b) if either (i) Parent has US $50,000,000 in cash on its balance
sheet or (ii) Parent has raised at least US $50,000,000 in financing
transactions occurring after the Closing Date;

WHEREAS, while Tranche 2 may become payable by its terms during 2017, the
Parties desire to amend the Agreement to restructure the terms for the payment
of Tranche 2; and

WHEREAS, the Parties intend to enter into this Amendment to effectuate the
restructuring of the Tranche 2 terms.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and mutual promises herein
made, and in consideration of the representations, warranties and covenants
herein contained, Parent and Seller hereby agree as follows:

ARTICLE 1
AMENDMENT TO TRANCHE 2

1.1 Restructuring of Tranche 2. Section 2.1(d)(ii) of the Agreement is hereby
deleted and replaced with the following:

“(d)(ii) The second tranche of the Cash Consideration (the “Second Tranche”)
shall be in the amount of Ten Million Euro (€10.000.000), and shall be paid as
follows:

(A) shares of Parent’s Common Stock with a fair market value of Five Million
Euro (€ 5.000.000), calculated based on the average of the closing prices of
Parent’s Common Stock on ten consecutive trading days ending one day before the
execution of this Amendment (the “Shares”), issued as soon as practical after
execution of this Amendment; and

(B) Five Million Euro (€ 5.000.000) in cash upon the occurrence of any one of
the following events: (1) receipt of approval or clearance, as applicable, from
the U.S. Food and Drug Administration for the Senhance System or (2) Parent
having cash on hand (which shall mean cash and cash equivalents, as defined by
US GAAP), at any time of at least Fifty Million Dollars (US $50,000,000), or (3)
successful completion of a new financing or financings by Buyer and/or Parent
and its Subsidiaries and its Persons – on a consolidated basis — raising at
least Fifty Million Dollars (US $50,000,000) in gross proceeds to Buyer or
Parent and commenced after the Closing Date, exclusive of any financing proceeds
related to the December 2016 purchase agreement between Parent and Lincoln Park
Capital Fund, LLC. The Five Million Euro (€ 5.000.000) payment provided in this
Section 2.1(d)(ii)(B) will begin to accrue simple interest at a rate of 9% per
annum beginning on December 31, 2016 and continue to accrue interest until paid
in full; and will be due immediately upon the completion of one of the three
events identified above, except that Parent may, in its sole discretion, defer
payment until December 31, 2017 in the event that any of the three events occurs
before December 31, 2017;”.

1.2 Registration of the Shares. Parent shall issue the Shares pursuant to a
prospectus supplement issued under its effective Registration Statement on Form
S-3, SEC File No. 333-199998, initially filed on November 7, 2014, and the
Post-Effective Amendment thereto on March 8, 2016 and declared effective by the
SEC on June 22, 2016 (the “Registration Statement”).

ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF SELLER

In connection with the issuance and sale of the Shares, Seller represents and
warrants as follows:

2.1 Organization and Authority. The Seller has full power, authority and legal
capacity to execute and deliver this Amendment and to perform its obligations
thereunder. This Amendment constitutes the valid and legally binding obligation
of Seller, enforceable against Seller in accordance with the terms of this
Amendment. The execution, delivery and performance of this Amendment have been
duly authorized by the board of directors of Seller. Upon the execution and
delivery by Seller of this Amendment, this Amendment will constitute the valid
and legally binding obligation of Seller, enforceable against Seller in
accordance with its terms, subject to bankruptcy, insolvency, reorganization or
similar laws of general application affecting the rights and remedies of
creditors, and to general equity principles.

2.2 No Conflicts. Neither the execution and delivery of this Amendment nor the
performance of the transactions contemplated hereby will, directly or
indirectly, with or without notice or lapse of time: (a) violate any Law to
which Seller is subject; (b) violate, conflict with, result in a breach of,
constitute a default under, result in the acceleration of or give any Person the
right to accelerate the maturity or performance of, or to cancel, terminate,
modify or exercise any remedy under, any Contract to which Seller is a party or
by which Seller is bound; or (d) result in the imposition of any Encumbrance on
any of Seller’s Interests. The Seller need not notify, make any filing with, or
obtain any Consent of, any Person in order to perform the transactions
contemplated hereby.

2.3 Litigation. There is no Proceeding pending or, to Seller’s Knowledge,
threatened against Seller relating to or affecting the transactions contemplated
hereby.

2.4 No Brokers’ Fees. The Seller has no Liability for any fee, commission or
payment to any broker, finder or agent with respect to the transactions
contemplated hereby for which Parent could be liable.

2.5 Securities Law.

(a) The Seller acknowledges: (i) Seller has been furnished via the SEC’s EDGAR
system with a copy of Parent’s Form 10-K for the year ended December 31, 2015
filed with the SEC on March 3, 2016, and all quarterly and current reports or
documents required to be filed thereafter with the SEC pursuant to the Exchange
Act (the “SEC Filings”); (ii) Seller has been provided with all other reasonably
requested material information regarding Parent and its Subsidiaries; and
(iii) Seller has been afforded an opportunity to ask questions of, and receive
answers from, management of Parent in connection with the Shares. The Seller has
not been furnished with any oral or written representation in connection with
the purchase of the Shares by or on behalf of Parent or any Subsidiary that
Seller has relied on that is not contained in this Amendment.

(b) The Seller: (i) is an “accredited investor” as defined in Rule 501 of
Regulation D under the Securities Act; (ii) is not a “U.S. Person” within the
meaning of Rule 902 of Regulation S promulgated under the Securities Act;
(iii) has obtained, in its judgment, sufficient information to evaluate the
merits and risks of the purchase of the Shares; (iv) has sufficient knowledge
and experience in financial and business matters to evaluate the merits and
risks associated with such purchase of the Shares and to make an informed
investment decision with respect thereto; and (v) has consulted with its own
advisors with respect to the purchase of the Shares.

(c) The Shares are being acquired for Seller’s own account for investment and
not for the benefit or account of any other Person and not with a view to, or in
connection with, any resale or distribution thereof. In particular, Seller has
no intention to distribute directly or indirectly, any of the Shares in the
United States or to U.S. Persons, except pursuant to an effective registration
statement under the Securities Act and in accordance with applicable state and
provincial securities Laws.

(d) The Seller will not acquire the Shares as a result of, and will not engage,
in any way, in any “directed selling efforts” (as defined in Regulation S) in
the United States with respect to the Shares which would include any activities
undertaken for the purpose of, or that could reasonably be expected to have the
effect of, conditioning the market in the United States for the resale of any of
any of the Shares; provided, however, that Seller may sell or otherwise dispose
of the Shares Consideration pursuant to registration thereof under the
Securities Act and any applicable state and provincial securities laws or under
an exemption from such registration requirements.

(e) The Seller meets any additional suitability standards and/or financial
requirements which may be required in the jurisdiction in which Seller is
organized. In addition to resale restrictions imposed under US securities Laws,
there may be additional restrictions on Seller’s ability to resell any of the
Shares under the laws governing the resale of securities in the country in which
Seller is organized and in which the Shares are sold. The Seller agrees to
strictly abide with such laws.

(f) The Seller understands and agrees that all offers and sales of the Shares
shall be made only in compliance with the registration provisions of the
Securities Act or an exemption therefrom and in each case only in accordance
with applicable state and provincial securities Laws.

2.6 Exclusivity of Representations. The representations and warranties made by
Seller in this Article 2 are the exclusive representations and warranties made
by Seller. The Seller hereby disclaims any other express or implied
representations or warranties. Each of Parent and Buyer acknowledges that it is
not relying on any representations and warranties made by Seller other than
those representations and warranties set forth in this Article 2.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY

Parent, on behalf of itself and its Subsidiaries, including Buyer, hereby
represents and warrants to Seller as follows;

3.1 Organization and Authority. Each of Parent and Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation. Each of Parent and Buyer has full corporate
power and authority to execute and deliver this Amendment and to perform its
obligations thereunder. The execution and delivery by each of Parent and Buyer
of this Amendment, and their respective performance hereunder, have been duly
approved by all requisite corporate action of Parent and Buyer. This Amendment
constitutes the valid and legally binding obligation of each of Parent and
Buyer, enforceable against Parent and Buyer in accordance with its terms. Upon
the execution and delivery by Parent and Buyer of this Amendment, it will
constitute the valid and legally binding obligation of Parent and Buyer,
enforceable against each of Parent and Buyer in accordance with its terms.

3.2 No Conflicts. Neither the execution and delivery of this Amendment nor the
performance of the transactions contemplated hereby will, with or without notice
or lapse of time: (a) violate any Law to which Parent or any of its Subsidiaries
are subject; (b) violate any Organizational Document of Parent; or (c) violate,
conflict with, result in a material breach of, constitute a material default
under, result in the acceleration of or give any Person the right to accelerate
the maturity or performance of, or to cancel, terminate, modify or exercise any
remedy under, any Contract to which Parent is a party or by which Parent is
bound or the performance of which is guaranteed by Parent.

3.3 Capitalization. As of the date hereof, the authorized capital stock of
Parent is set forth in the SEC Filings. Except as disclosed in the Registration
Statement, the SEC Filings or described to Seller, (a) no shares of Parent’s
capital stock are subject to preemptive rights or any other similar rights or
any liens or encumbrances suffered or permitted by Parent, (b) there are no
outstanding debt securities, (c) there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of Parent or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which Parent or any of its Subsidiaries is or
may become bound to issue additional shares of capital stock of Parent or any of
its Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of Parent or any of its
Subsidiaries, (d) there are no agreements or arrangements under which Parent or
any of its Subsidiaries is obligated to register the sale of any of their
securities under the Securities Act, (e) there are no outstanding securities or
instruments of Parent or any of its Subsidiaries which contain any redemption or
similar provisions, and there are no contracts, commitments, understandings or
arrangements by which Parent or any of its Subsidiaries is or may become bound
to redeem a security of Parent or any of its Subsidiaries, (f) there are no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by the issuance of the Shares as described in this Amendment
and (g) Parent does not have any stock appreciation rights or “phantom stock”
plans or agreements or any similar plan or agreement. True and correct copies of
Parent’s Certificate of Incorporation, as amended and as in effect on the date
hereof (the “Certificate of Incorporation”), and Parent’s Bylaws, as amended and
as in effect on the date hereof (the “Bylaws”), and summaries of the terms of
all securities convertible into or exercisable for Common Stock, if any, and
copies of any documents containing the material rights of the holders thereof in
respect thereto are part of the SEC Filings.

3.4 Issuance of the Shares. Upon issuance and payment thereof in accordance with
the terms and conditions of this Amendment, the Shares shall be validly issued,
fully paid and non-assessable and free from all taxes, liens, charges,
restrictions, rights of first refusal and preemptive rights with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock. The Shares have been duly authorized and reserved for
issuance upon purchase under this Amendment. The issuance of the Shares has been
registered under the Securities Act by Parent pursuant to the Registration
Statement. Upon receipt of the Shares, Seller will have good and marketable
title to such Shares.

3.5 SEC Filings; Financial Statements. Parent has filed all reports, schedules,
forms, statements and other documents required to be filed by Parent under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the twelve months preceding the date hereof on a timely basis
or has received a valid extension of such time of filing and has filed any such
SEC Filings prior to the expiration of any such extension.  As of their
respective dates and to Parent’s knowledge, the SEC Filings complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable. None of the SEC Filings, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
financial statements of Parent included in the SEC Filings comply in all
material respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto as in effect at the time of
filing.  Such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of Parent and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments. Except
as publicly available through the SEC’s Electronic Data Gathering, Analysis, and
Retrieval system (EDGAR) or in connection with a confidential treatment request
submitted to the SEC, Parent has received no notices or correspondence from the
SEC for the one year preceding the date hereof other than SEC comment letters
relating to Parent’s filings under the Exchange Act and the Securities Act.
There are no “open” SEC comments. To Parent’s Knowledge, the SEC has not
commenced any enforcement proceedings against Parent or any of its Subsidiaries.

3.6 Absence of Certain Changes. Since December 31, 2015, except as disclosed in
the Registration Statement or the SEC Filings, there has been no material
adverse change in the business, properties, operations, financial condition or
results of operations of Parent or its Subsidiaries. Parent has not taken any
steps, and does not currently expect to take any steps, to seek protection
pursuant to any Bankruptcy Law nor does Parent or any of its Subsidiaries have
any knowledge or reason to believe that its creditors intend to initiate
involuntary bankruptcy or insolvency proceedings. Parent is financially solvent
and is generally able to pay its debts as they become due.

3.7 Absence of Litigation. Except as disclosed in the Registration Statement or
the SEC Filings, there is no action, suit, proceeding, inquiry or investigation
before or by any court, public board, government agency, self-regulatory
organization or body pending or, to the knowledge of Parent or any of its
Subsidiaries, threatened against or affecting Parent, the Common Stock or any of
Parent’s Subsidiaries or any of Parent’s or Parent’s Subsidiaries’ officers or
directors in their capacities as such, which would reasonably be expected to
have a Material Adverse Effect.

3.8 No Integrated Offering. Neither Parent, nor any of its Affiliates, nor any
Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Shares to be
integrated with prior offerings by Parent in a manner that would require
stockholder approval pursuant to the rules of the Principal Market on which the
Company’s Common Stock is then listed or traded. The issuance and sale of the
Shares hereunder does not contravene the rules and regulations of the Principal
Market. For purposes of this Amendment, the term “Principal Market” means the
NYSE MKT (or any nationally recognized successor thereto); provided, however,
that in the event the Company’s Common Stock is ever listed or traded on The
NASDAQ Capital Market, The NASDAQ Global Market, The NASDAQ Global Select
Market, the New York Stock Exchange, the NYSE Arca, the OTC Bulletin Board, or
the OTCQB or the OTCQX operated by the OTC Markets Group, Inc. (or any
nationally recognized successor to any of the foregoing), then the “Principal
Market” shall mean such other market or exchange.

3.9 Intellectual Property Rights. Except as disclosed in the Registration
Statement or the SEC Filings, Parent and its Subsidiaries own or possess
adequate rights or licenses to use all material trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and rights necessary to conduct their respective businesses as now
conducted. None of Parent’s material trademarks, trade names, service marks,
service mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, government authorizations, trade secrets or
other intellectual property rights have expired or terminated, or, by the terms
and conditions thereof, could expire or terminate within two years from the date
of this Amendment, except as would not reasonably be expected to have a Material
Adverse Effect. Parent and its Subsidiaries do not have any knowledge of any
infringement by Parent or its Subsidiaries of any material trademark, trade name
rights, patents, patent rights, copyrights, inventions, licenses, service names,
service marks, service mark registrations, trade secret or other similar rights
of others, or of any such development of similar or identical trade secrets or
technical information by others and there is no claim, action or proceeding
being made or brought against, or to Parent’s knowledge, being threatened
against, Parent or its Subsidiaries regarding trademark, trade name, patents,
patent rights, invention, copyright, license, service names, service marks,
service mark registrations, trade secret or other infringement, which would
reasonably be expected to have a Material Adverse Effect.

3.10 Environmental Laws. Except as disclosed in the Registration Statement or
the SEC Filings, Parent and its Subsidiaries (a) are in compliance with any and
all applicable foreign, federal, state and local laws and regulations relating
to the protection of human health and safety, the environment or hazardous or
toxic substances or wastes, pollutants or contaminants (“Environmental Laws”),
(b) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(c) are in compliance with all terms and conditions of any such permit, license
or approval, except where, in each of the three foregoing clauses, the failure
to so comply could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

3.11 Title. Except as disclosed in the Registration Statement or the SEC
Filings, Parent and the Subsidiaries have good and marketable title in fee
simple to all real property owned by them and good and marketable title in all
personal property owned by them that is material to the business of Parent and
the Subsidiaries, in each case free and clear of all Encumbrances, except for
Encumbrances as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by Parent and the Subsidiaries and Encumbrances for the payment of federal,
state or other taxes, the payment of which is neither delinquent nor subject to
penalties.  Any real property and facilities held under lease by Parent and the
Subsidiaries are held by them under valid, subsisting and enforceable leases
with which Parent and the Subsidiaries are in compliance with such exceptions as
are not material and do not interfere with the use made and proposed to be made
of such property and buildings by Parent and its Subsidiaries.

3.12 Insurance. Parent and each of its Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as management of Parent believes to be prudent and customary in the
businesses in which Parent and its Subsidiaries are engaged. Neither Parent nor
any such Subsidiary has been refused any insurance coverage sought or applied
for and neither Parent nor any such Subsidiary has any reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not materially and
adversely affect the financial condition or the earnings, business or operations
of Parent and its Subsidiaries, taken as a whole.

3.13 Regulatory Permits. Except as disclosed in the Registration Statement or
the SEC Filings, Parent and its Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state or foreign
regulatory authorities necessary to conduct their respective businesses as
currently conducted, except where the failure to possess such certificates,
authorizations, or permits would not reasonably be expected to have a Material
Adverse Effect, and neither Parent nor any such Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.

3.14 Tax Status. Except as disclosed in the Registration Statement or the SEC
Filings, Parent and each of its Subsidiaries has made or filed all federal and
state income and all other material tax returns, reports and declarations
required by any jurisdiction to which it is subject (unless and only to the
extent that Parent and each of its Subsidiaries has set aside on its books
provisions reasonably adequate for the payment of all unpaid and unreported
taxes) and has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith and has set
aside on its books provision reasonably adequate for the payment of all taxes
for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes in any amount claimed to be due by
the taxing authority of any jurisdiction, except as would not reasonably be
expected to have a Material Adverse Effect, and the officers of Parent know of
no basis for any such claim.

3.15 Transactions With Affiliates.  Except as disclosed in the Registration
Statement or the SEC Filings, none of the officers or directors of Parent and,
to the knowledge of Parent, none of the employees of Parent is presently a party
to any transaction with Parent or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of
Parent, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000 other than for (i) payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of Parent and (iii) other employee benefits, including stock option agreements
under any stock option plan of Parent.

3.16 Foreign Corrupt Practices.  Neither Parent, nor to the knowledge of Parent,
any agent or other Person acting on behalf of Parent, has (a) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity,
(b) made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (c) failed to disclose fully any contribution made by Parent
(or made by any Person acting on its behalf of which Parent is aware) which is
in violation of law, or (iv) violated in any material respect any provision of
the Foreign Corrupt Practices Act of 1977, as amended.

3.17 Registration Statement. Parent has prepared and filed with the SEC in
accordance with the provisions of the Securities Act the Registration Statement.
The Registration Statement was declared effective by order of the SEC on
June 22, 2016. The Registration Statement is effective pursuant to the
Securities Act and available for the issuance of the Shares thereunder, and
Parent has not received any written notice that the SEC has issued or intends to
issue a stop order or other similar order with respect to the Registration
Statement or the Prospectus or that the SEC otherwise has (a) suspended or
withdrawn the effectiveness of the Registration Statement or (b) issued any
order preventing or suspending the use of the Prospectus or any Prospectus
Supplement, in either case, either temporarily or permanently or intends or has
threatened in writing to do so. The “Plan of Distribution” section of the
Prospectus permits the issuance of the Shares hereunder. At the time the
Registration Statement and any amendments thereto became effective, at the date
of this Amendment and at each deemed effective date thereof pursuant to
Rule 430B(f)(2) of the Securities Act, the Registration Statement and any
amendments thereto complied and will comply in all material respects with the
requirements of the Securities Act and did not and will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading; and
the Base Prospectus and any Prospectus Supplement thereto, at the time such Base
Prospectus or such Prospectus Supplement thereto was issued and on the
Commencement Date, complied and will comply in all material respects with the
requirements of the Securities Act and did not and will not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading; provided that this representation and warranty does
not apply to statements in or omissions from any Prospectus Supplement made in
reliance upon and in conformity with information relating to Seller furnished to
Parent in writing by or on behalf of Seller expressly for use therein. Parent
meets all of the requirements for the use of a registration statement on
Form S-3 pursuant to the Securities Act for the offering and sale of the Shares
contemplated by this Amendment without reliance on General Instruction I.B.6. of
Form S-3, and the SEC has not notified Parent of any objection to the use of the
form of the Registration Statement pursuant to Rule 401(g)(1) of the Securities
Act. The Registration Statement, as of its effective date, meets the
requirements set forth in Rule 415(a)(1)(x) pursuant to the Securities Act.
Parent has not been since March 31, 2016, and currently is not, an Ineligible
Issuer (as defined in Rule 405 of the Securities Act).

3.18 Sarbanes-Oxley. Parent is in material compliance with all provisions of the
Sarbanes-Oxley Act of 2002, as amended, which are applicable to it as of the
date hereof.

3.19 No Brokers. No brokerage or finder’s fees or commissions are or will be
payable by Parent to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Amendment.

3.20 Investment Parent. Parent is not required to be registered as, and
immediately after receipt of payment for the Shares will not be required to be
registered as, an “investment company” within the meaning of the Investment
Parent Act of 1940, as amended.

3.21 Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) of the Exchange Act, and Parent has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock pursuant to the Exchange Act
nor has Parent received any notification that the SEC is currently contemplating
terminating such registration. Parent has not, in the twelve (12) months
preceding the date hereof, received any notice from the Principal Market to the
effect that Parent is not in compliance with the listing or maintenance
requirements of the Principal Market. Parent is in compliance with all such
listing and maintenance requirements.

3.22 Accountants. Parent’s accountants are set forth in the SEC Filings and, to
the Knowledge of Parent, such accountants are an independent registered public
accounting firm as required by the Securities Act.

3.23 No Market Manipulation. Parent has not, and to its knowledge no Person
acting on its behalf has, (a) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of Parent to facilitate the sale or resale of any of the Shares,
(b) sold, bid for, purchased, or, paid any compensation for soliciting purchases
of, any of the Shares, or (c) paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of Parent.

ARTICLE 4
MISCELLANEOUS

4.1 Further Assurances. Each Party agrees to furnish upon request to any other
Party such further information, to execute and deliver to any other Party such
other documents, and to do such other acts and things, all as any other Party
may reasonably request, of the requesting Party’s sole cost and expense, for the
purpose of carrying out the intent of this Amendment.

4.2 No Third-Party Beneficiaries4.3 . This Amendment does not confer any rights
or remedies upon any Person other than the Parties.

4.4 Agreement in Full Force and Effect 4.5 . Except as amended by this
Amendment, the Agreement continues in full force and effect and is valid and
binding on the Parties as well any related agreements, and the applicable
provisions of the Agreement apply to this Amendment as if included herein,
including, without limitation, the provisions of Article XI of the Agreement not
repeated in this Amendment.

4.6 Successors and Assigns4.7 . This Amendment is binding upon and inures to the
benefit of the Parties and their respective successors and permitted assigns.
The Seller may not assign, delegate or otherwise transfer (whether by operation
of law or otherwise) any of Seller’s rights, interests or obligations in this
Amendment without the prior written approval of Parent. Parent may assign any or
all of its rights or interests, or delegate any or all of its obligations, in
this Amendment to (a) any successor to Parent, or any acquirer of a material
portion of the businesses or assets of Parent, (b) one or more of Parent’s
Affiliates, or (c) any lender to Parent as security for obligations to such
lender; provided, however, that Parent shall remain fully liable for all
covenants set forth herein, including payment of the Tranche 2 when due.

4.8 Counterparts4.9 . This Amendment may be executed by the Parties in
counterparts and shall be effective as of the date set forth above when each
Party shall have executed and delivered a counterpart hereof, whether or not the
same counterpart is executed and delivered by each Party. When so executed and
delivered, each such counterpart shall be deemed an original and all such
counterparts shall be deemed one and the same document. Transmission of images
of signed signature pages by facsimile, e-mail or other electronic means shall
have the same effect as the delivery of manually signed documents in person.

4.10 Notices4.11 . Any notice pursuant to this Amendment must be in writing and
will be deemed effectively given to another Party on the earliest of the date
(a) one Business Day after receipt of confirmation if such notice is sent by
facsimile, (b) three Business Days after delivery of such notice into the
custody and control of an overnight international courier, (c) one Business Day
after delivery of such notice in person and (d) such notice is received by that
Party; in each case to the appropriate address below (or to such other address
as a Party may designate by notice to the other Parties):

If to Seller:

Andrea Biffi, CEO
SOFAR, S.p.A
Via Firenze 40
20060 Trezzano Rosa (MI), Italy
Fax: 0039 02-90967239
Phone: 0039 02-9093621

Copy to (which will not constitute notice):

Stefano Candela
Franzosi Dal Negro Setti
Via Brera, 5
20121 Milan, Italy
Fax: 0039 02-80299259
Phone: 0039 02-85909220

If to Parent and Buyer:

Todd Pope, CEO
TransEnterix, Inc.
635 Davis Drive, Suite 300
Morrisville, North Carolina 27560
Phone: (919) 765-8400

Copy to (which will not constitute notice):

Joshua Weingard
Chief Legal Officer
TransEnterix, Inc.
635 Davis Drive, Suite 300
Morrisville, North Carolina 27560
Phone: 305-575-4602

Mary Mullany
Ballard Spahr LLP
1735 Market Street, 51st Floor
Philadelphia, PA 19103

Phone: 215-864-8631

4.12 Governing Law4.13 . This Amendment will be governed by the laws of the
Republic of Italy without giving effect to any choice or conflict of law
principles of any jurisdiction; provided, however, that the issuance of the
Shares shall be governed by the laws of the State of Delaware A.S.A.P. and the
U.S. federal securities laws.

4.14 Amendments and Waivers4.15 . No amendment of any provision of this
Amendment will be valid unless the amendment is in writing and signed by Parent
and Seller. No waiver of any provision of this Amendment will be valid unless
the waiver is in writing and signed by the waiving Party. The failure of a Party
at any time to require performance of any provision of this Amendment will not
affect such Party’s rights at a later time to enforce such provision. No waiver
by any Party of any breach of this Amendment will be deemed to extend to any
other breach hereunder or affect in any way any rights arising by virtue of any
other breach.

[Signature page follows]The Parties have executed and delivered this Amendment
to the Membership Interest Purchase Agreement as of the date first written
above.

“Buyer”:

TRANSENTERIX INTERNATIONAL, INC.

By: /s/ Joseph P. Slattery
Name: Joseph P. Slattery
Title: EVP and Chief Financial Officer


“Seller”:

SOFAR, S.P.A.

By: /s/ Andrea Biffi
Name: Andrea Biffi
Title: Chief Executive Officer


“Parent”:

TRANSENTERIX, INC.

By: /s/ Joseph P. Slattery
Name: Joseph P. Slattery
Title: EVP and Chief Financial Officer


